DETAILED ACTION
	In Election filed on 12/01/2022 Claims 1-20 are pending. Claims 2-4 and 16-20 are elected. Claims 1, 5-15 are withdrawn based on restriction/election requirement. Claims 2-4 and 16-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 2-4 and 16-20 in the reply filed on 12/01/2022 is acknowledged.  The traversal is on the ground(s) that (1) the Office makes no explanation as to how or why the teachings cited in US 2015/0153589 A1 (“Meschenmoser”) are relevant to the claims or why it necessitates restriction and (2) the Office has failed to present any evidence to support the alleged species have different classifications, have acquired a separate status, or require a different field of search.  This is not found persuasive because the groups share a single, broad feature based on the language of claim 13: A conformal visor comprising at least one ophthalmic lens. Meschenmoser teaches at conformal visor comprising at least one integrated ophthalmic lens ([0145, 0148, 0187] and Fig. 23 teach integral main lens 12 integrated with additional lens element 22). Applicant’s second ground for traverse is also not found persuasive because the Examiner would need to employ different search strategies for each specie based on them being mutually exclusive. In other words, printing both the visor and the lens in a single step would require a different search strategy or query than providing a visor and subsequently printing a lens on top of the visor.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first printing ink and the second printing ink are matched according to their draw ratio.” It is unclear what “match[ing]” based on a draw ratio means in the context of claim 4. Does matching imply that the amounts of each of these inks are the same or does matching simply mean a predetermined ratio of the first to second ink?

Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153589 A1 (“Meschenmoser”) in view of DE 102009004380 A1 (“Rainer”).
	Regarding claim 2, Meschenmoser teaches a method for producing a conformal visor (12) with at least one integrated ophthalmic lens (22), comprising the following steps:
	providing a visor (12) comprising printing at least one integrated ophthalmic lens during a printing step ([0145] and Figs. 1-2);
	during the printing step, the at least one ophthalmic lens is built up from layers of printing ink in an additive manufacturing scheme ([0145-0146] and Figs. 1-2); and
	wherein the layers are obtained through a targeted placement of droplets of printing ink at least partially side by side ([0031-0032, 0070, 0145-0146] and Figs. 1-2).
	Meschenmoser does not explicitly teach printing a planar visor comprising at least one integrated ophthalmic lens during a printing step; and deforming the printed object into a conformal visor in a deformation step.
	Rainer teaches printing a planar visor comprising at least one integrated ophthalmic lens during a printing step [0068, 0091]; and deforming a printed planar visor into a conformal visor in a deformation step (Fig. 1e and [0001, 0027, 0123] teaches printing first and second material and subsequently shaping the printed object via shaping means 27). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by adapting the printed object according to physiological data of the user of the frame (Rainer – [0027]).

Regarding claim 17, Meschenmoser does not explicitly teach the planar visor comprising at least one integrated ophthalmic lens is made conformal through uniaxial deformation, preferably along an axis that upon wearing the visor is parallel to a longitudinal axis of the wearer, during the deformation step.
Rainer teaches deforming the object using a roller or a cylinder and deforming the object to the shape of the shaping device in certain regions (Fig. 1e and [0123]). Since a roller or cylinder has a single axis, the deformation of the object is a uniaxial deformation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.

Regarding claim 18, Meschenmoser does not explicitly the planar visor comprising at least one integrated ophthalmic lens bis biaxially deformed during the deformation step.
Rainer teaches deforming the object using a ball and deforming the object to the shape of the shaping device in certain regions (Fig. 1e and [0123]). Since a ball has two axes, the deformation of the object is a biaxial deformation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.

Regarding claim 19, Meschenmoser does not explicitly teach the planar visor comprising at least one integrated ophthalmic lens is bent during the deformation step and fixated in this state using external tension.
Rainer teaches the planar visor comprising at least one integrated ophthalmic lens is bent during the deformation step and fixated in this state using external tension (Fig. 1e and [0127] teach applying a shaping device 27, e.g., a track ball, cylinder, roller, blade, etc., subsequent to arrangement of the object).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.

Claim(s) 2 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153589 A1 (“Meschenmoser”) in view of DE 102009004380 A1 (“Rainer”) and US 2018/0095450 A1 (“Lappas”).
	Regarding claim 2, Meschenmoser teaches a method for producing a conformal visor (12) with at least one integrated ophthalmic lens (22), comprising the following steps:
	providing a visor (12) comprising printing at least one integrated ophthalmic lens during a printing step ([0145] and Figs. 1-2);
	during the printing step, the at least one ophthalmic lens is built up from layers of printing ink in an additive manufacturing scheme ([0145-0146] and Figs. 1-2); and
	wherein the layers are obtained through a targeted placement of droplets of printing ink at least partially side by side ([0031-0032, 0070, 0145-0146] and Figs. 1-2).
	Meschenmoser does not explicitly teach printing a planar visor comprising at least one integrated ophthalmic lens during a printing step; and deforming the printed object into a conformal visor in a deformation step.
	Rainer teaches printing a planar visor comprising at least one integrated ophthalmic lens during a printing step [0068, 0091]; and deforming a printed planar visor into a conformal visor in a deformation step (Fig. 1e and [0001, 0027, 0123] teaches printing first and second material and subsequently shaping the printed object via shaping means 27). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by adapting the printed object according to physiological data of the user of the frame (Rainer – [0027]).
	Lappas teaches deforming an object after forming the object in a 3D printing process [0124, 0135].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser in view of Rainer to incorporate the deformation as taught in Lappas motivated by correcting the printed object for deviations (Lappas – [0142]).

	Regarding claim 16, Meschenmoser does not explicitly teach a printed, planar shape of the at least one ophthalmic lens is determined taking into account a final, conformal shape of the at least one ophthalmic lens obtained through deformation in the deformation step.
	Rainer teaches a printed, planar shape of the at least one ophthalmic lens (Fig. 1e and [0123]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.
	Lappas teaches a printed shape is determined taking into account a final, conformal shape of the object obtained through deformation in a deformation step [0135, 0138, 0140, 0142, 0151].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser in view of Rainer to incorporate the predictive deformation as taught in Lappas motivated by correcting the printed object for deviations (Lappas – [0142]).

Regarding claim 17, Meschenmoser does not explicitly teach the planar visor comprising at least one integrated ophthalmic lens is made conformal through uniaxial deformation, preferably along an axis that upon wearing the visor is parallel to a longitudinal axis of the wearer, during the deformation step.
Rainer teaches deforming the object using a roller or a cylinder and deforming the object to the shape of the shaping device in certain regions (Fig. 1e and [0123]). Since a roller or cylinder has a single axis, the deformation of the object is a uniaxial deformation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.

Regarding claim 18, Meschenmoser does not explicitly the planar visor comprising at least one integrated ophthalmic lens bis biaxially deformed during the deformation step.
Rainer teaches deforming the object using a ball and deforming the object to the shape of the shaping device in certain regions (Fig. 1e and [0123]). Since a ball has two axes, the deformation of the object is a biaxial deformation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.

Regarding claim 19, Meschenmoser does not explicitly teach the planar visor comprising at least one integrated ophthalmic lens is bent during the deformation step and fixated in this state using external tension.
Rainer teaches the planar visor comprising at least one integrated ophthalmic lens is bent during the deformation step and fixated in this state using external tension (Fig. 1e and [0127] teach applying a shaping device 27, e.g., a track ball, cylinder, roller, blade, etc., subsequent to arrangement of the object).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Meschenmoser in view of Rainer and/or Lappas, as applied to claim 2, further in view of US 2015/0061166 A1 (“Van De Vrie”).
	Regarding claim 3, Meschenmoser does not explicitly teach a first printing ink is used for printing the at least one ophthalmic lens and a second printing ink is used for printing the planar visor.
Van De Vrie teaches a first printing ink is used for printing the at least one ophthalmic lens and a second printing ink is used for printing the planar visor [0009, 0026].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser in view of Rainer to incorporate the two different inks as taught in Van De Vrie motivated by (1) building up a frame into a desired special color (Van De Vrie – [0009]) and (2) using transparent ink for the lenses so that users can see through the lens.

	Regarding claim 4, Meschenmoser does not explicitly teach the first printing ink and the second printing ink are matched according to their draw ratio.
Van De Vrie teaches the type of ink and amount of printing ink/size of ink droplet being determined based on printing parameters [0026]. Additionally, Van De Vrie teaches the printer comprising multiple different printing ink color reservoirs so that almost every desired color can be mixed up by depositing droplets of different colors onto the substrate [0026]. Thus, Van De Vrie suggests matching the first and second printing inks based on a draw ratio.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser in view of Rainer to incorporate the two different inks as taught in Van De Vrie motivated by reasons set forth in claim 3.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153589 A1 (“Meschenmoser”) in view of DE 102009004380 A1 (“Rainer”), as applied to claim 2, further in view of US 2018/0095450 A1 (“Lappas”).
	Regarding claim 16, Meschenmoser does not explicitly teach a printed, planar shape of the at least one ophthalmic lens is determined taking into account a final, conformal shape of the at least one ophthalmic lens obtained through deformation in the deformation step.
	Rainer teaches a printed, planar shape of the at least one ophthalmic lens (Fig. 1e and [0123]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser to incorporate a step of printing and deforming the visor as taught in Rainer motivated by reasons set forth in claim 2.
	Lappas teaches a printed shape is determined taking into account a final, conformal shape of the object obtained through deformation in a deformation step [0135, 0138, 0140, 0142, 0151].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser in view of Rainer to incorporate the predictive deformation as taught in Lappas motivated by correcting the printed object for deviations (Lappas – [0142]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Meschenmoser in view of Rainer and/or Lappas, as applied to claim 2, further in view of US 2015/0061166 A1 (“Van De Vrie”) and US 2019/0337230 A1 (“Kauffmann”).
Regarding claim 20, Meschenmoser does not explicitly teach a customization step is carried out prior to the printing step, during which the conformal visor and/or the at least one ophthalmic lens are customized with respect to their geometries, curvatures, type of integrated functionality, and a location of the at least one ophthalmic lens on the conformal visor depending on the purpose and/or wearer.
Van De Vrie teaches customizing the visor and lens during a customization step, where the lens or visor are customized with respect to their geometries, curvatures, and location of the at least one ophthalmic lens on the visor [0010-0012, 0020-0023] and printing the visor and ophthalmic lens during a printing step [0009, 0026].
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser in view of Rainer to incorporate the customization as taught in Van De Vrie motivated by producing custom-made spectacles comparatively fast and cost-effectively, wherein the frame can be individually adapter to a customer’s face (Van De Vrie – [0003]).
Kauffmann teaches a customization step is carried out prior to the printing step, during which the conformal visor and/or the at least one ophthalmic lens are customized with respect to their geometries (Claim 1), curvatures (Claim 1), type of integrated functionality [0114-0128], and a location of the at least one ophthalmic lens on the conformal visor depending on the purpose and/or wearer (Claim 1, 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the method of Meschenmoser in view of Rainer to incorporate the customization step as taught in Kauffmann motivated by manufacturing a custom spectacle (Kauffmann – [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744